Citation Nr: 0205185	
Decision Date: 05/24/02    Archive Date: 06/03/02

DOCKET NO.  96-40 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Veteran and her spouse


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The veteran had active service from April 1972 to June 1977.  
Her claim comes before the Board of Veterans' Appeals (Board 
or BVA) on appeal from a January 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  The Board remanded this claim to the RO 
for additional development in June 1999.

In a Written Brief Presentation dated January 1999, the 
veteran's representative appears to be raising a claim of 
entitlement to service connection for depression.  In a July 
2001 rating decision, the RO denied service connection for 
major depression.  No appeal of this matter has been filed at 
this time.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate her claim and has obtained and fully developed 
all evidence necessary for the equitable disposition of that 
claim.

2.  The veteran has been diagnosed with PTSD.

3.  The veteran did not engage in combat.

4.  The veteran's PTSD symptoms have not been attributed to a 
verified in-service stressor. 


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West Supp. 2001); 38 C.F.R. 
§§ 3.102, 3.304(f) (2001), as amended by 66 Fed. Reg. 45,620-
45,632 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.102) and 67 Fed. Reg. 10,330-10,332 (Mar. 7, 2002) 
(to be codified as amended at 38 C.F.R. § 3.304(f)). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board is whether the veteran is entitled 
to service connection for PTSD.  The RO denied the veteran 
this benefit in January 1996, and the veteran appealed this 
decision to the Board.  

While the veteran's appeal was pending, the President signed 
into law legislation that eliminates the need for a claimant 
to submit a well-grounded claim and enhances VA's duties to 
notify a claimant regarding the evidence needed to 
substantiate a claim and to assist a claimant in the 
development of a claim.  See VCAA, Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, 5107).  The change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment of the VCAA and 
which are not final as of that date.  38 U.S.C.A. § 5107, 
note (Effective and Applicability Provisions) (West Supp. 
2001). 

Further, during the pendency of this appeal, in August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. 
§ 3.156(a), which became effective August 29, 2001.  VA has 
indicated that, with the exception of the amended provisions 
of 38 C.F.R. §§ 3.156(a), 3.159(c) (the second sentence), and 
3.159(c)(4)(iii), "the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided in the VCAA."  66 Fed. Reg. 45,629.   

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1990).  In this case, in a letter dated April 
2001, the RO indicated that it was developing and would 
consider the veteran's PTSD claim pursuant to the VCAA.  As 
explained in greater detail below, a review of the record 
confirms that, indeed, the RO took action that is consistent 
with the notification and assistance provisions of the VCAA.  
Thereafter, the RO considered the veteran's claim pursuant to 
the VCAA and issued a supplemental statement of the case that 
cited pertinent provisions of the VCAA.  By denying the 
veteran's claim on its merits, the RO acted in accordance 
with the VCAA, which eliminates the need for a claimant to 
submit a well-grounded claim and requires an adjudicator to 
proceed directly to an adjudication of the merits of a 
service connection claim (provided the adjudicator finds that 
the VA has fulfilled its duties to assist and notify).  In 
light of the foregoing, the Board's decision to proceed in 
adjudicating this claim does not prejudice the veteran in the 
disposition thereof.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).

First, as required by the VCAA, VA notified the veteran of 
the information needed to substantiate her PTSD claim and 
explained to her who was responsible for obtaining such 
information.  See 38 U.S.C.A. §§ 5102, 5103 (West Supp. 
2001).  For instance, in letters dated February 1995 and June 
1995, the RO requested the veteran to be more specific with 
regard to her claim and to submit a detailed description of 
her alleged traumatic incidents, including dates and places 
when and where these incidents occurred, law enforcement 
agencies, investigative bodies, counselors and clergymen with 
whom she discussed the incidents, and the military unit to 
which she was assigned when each incident occurred.  In 
addition, in a rating decision dated January 1996, a letter 
notifying the veteran of that decision, a statement of the 
case issued in April 1996, and supplemental statements of the 
case issued in May 1996, October 1998, and July 2001, the RO 
informed the veteran of the reasons for which her claim had 
been denied and of the evidence needed to substantiate her 
claim, notified the veteran of all regulations pertinent to 
her claim, advised the veteran that attempts at verifying her 
alleged stressors had been unsuccessful, and provided her an 
opportunity to submit additional evidence, including 
independent evidence corroborating her alleged traumatic 
incidents, and to present additional argument, including in 
the form of hearing testimony, in support of her claim.  
Finally, in other letters dated July 1999, April 2000, and 
April 2001, the RO informed the veteran of additional 
information needed in support of her claim, including 
potential alternative sources of evidence, the full names of 
the individuals involved in the alleged incidents, 
particularly, that of the fellow servicewoman who was 
allegedly raped and then killed after reporting the rape, 
statements from family members, friends, roommates, 
servicemembers and clergy, copies of personal diaries and 
letters, a complete medical history of her psychiatric 
problems, the names and addresses of all medical providers 
and counselors who treated her for those problems, service 
evidence showing behavioral changes following the incidents, 
and responses to PTSD questionnaires.  The RO also informed 
the veteran that a failure to provide such information might 
have an adverse effect on her claim.

Second, as required by the VCAA, VA fulfilled its duty to 
assist the veteran in obtaining and fully developing all of 
the evidence relevant to her claim.  See 38 U.S.C.A. § 5103A 
(West Supp. 2001).  For instance, the RO secured and 
associated with the claims file all evidence identified by 
the veteran as being pertinent to her claim, including VA and 
private outpatient treatment records and hospitalization 
reports and information from the Social Security 
Administration (SSA).  The RO also secured and associated 
with the claims file service personnel records pertinent to 
the veteran's claim.  In addition, for the purpose of 
endeavoring to verify the veteran's alleged in-service 
stressors, the RO contacted personnel from the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR) 
(formerly the U.S. Army and Joint Services Environmental 
Support Group) and the U.S. Army Crime Records Center, who 
responded to the RO's inquiries by letters received in June 
2000 and December 2000.  The veteran has not reported, and 
Board is not aware of, any other outstanding evidence that 
needs to be obtained in support of the veteran's claim.  In 
addition to securing all pertinent evidence, the RO developed 
the medical record to the extent necessary to decide the 
veteran's claim.  In October 1995, after the veteran filed 
her PTSD claim, the RO afforded the veteran a VA mental 
disorders examination, during which a VA examiner discussed 
the nature and etiology of the veteran's psychiatric 
complaints. 

The VCAA does not require remand of all claims pending on its 
effective date.  See Livesay v. Principi, 15 Vet. App. 165, 
178 (2001).  In this case, the RO has notified the veteran on 
numerous occasions of the evidence needed to substantiate her 
claim and has obtained and fully developed all relevant 
evidence necessary for the equitable disposition of that 
claim.  Therefore, another Remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (holding that strict adherence to legal requirements 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case because such adherence would impose 
additional burdens on the VA with no benefit flowing to the 
veteran). 

The veteran seeks service connection for PTSD.  The 
regulation governing this type of claim, 38 C.F.R. § 
3.304(f), was amended twice while the veteran's appeal was 
pending.  The first amendment, which became effective March 
7, 1997, serves primarily to codify the Court's decision in 
Cohen v. Brown, 10 Vet. App. 138 (1997) and to bring 38 
C.F.R. § 3.304(f) in line with the governing statute, 38 
U.S.C.A. § 1154(b) (West 1991 & Supp. 2001), which relaxes 
certain evidentiary requirements for PTSD claimants who have 
combat-related stressors.  The second amendment, which became 
effective March 7, 2002, addresses the type of evidence that 
may be considered relevant in corroborating the occurrence of 
a stressor in claims for service connection for PTSD 
resulting from personal assault.  

As previously indicated, where the law or regulations change 
while an appeal is pending, the version most favorable to the 
claimant generally applies.  Karnas, 1 Vet. App. at 312-313.  
In this case, the RO has notified the veteran of the 
aforementioned changes and considered her claim pursuant 
thereto.  Specifically, in a supplemental statement of the 
case issued in July 2001, the RO informed the veteran of the 
regulatory changes that resulted from the first amendment.  
Although the RO did not have an opportunity to issue a 
supplemental statement of the case citing the regulatory 
changes that resulted from the second amendment (the case 
having been transferred to the Board before the amendment was 
passed), prior to the change, in April 2001, the RO sent the 
veteran a letter clearly outlining the type of evidence that 
may be considered relevant in corroborating the occurrence of 
stressors in claims for service connection for PTSD resulting 
from personal assault.  This letter contains all of the 
information that is now outlined in the revised version of 38 
C.F.R. § 3.304(f).  Thereafter, in the supplemental statement 
of the case issued in July 2001, the RO reconsidered the 
veteran's claim.

To establish entitlement to service connection for PTSD under 
the former regulation, the veteran must submit:  

medical evidence establishing a clear 
diagnosis of the condition, credible 
supporting evidence that the claimed in-
service stressor actually occurred, and a 
link, established by medical evidence, 
between current symptomatology and the 
claimed in-service stressor.  

38 C.F.R. § 3.304 (1996).  

Under the revised regulation, the veteran must submit: 

medical evidence diagnosing the condition 
in accordance with Sec. 4.125(a) of this 
chapter; a link, established by medical 
evidence, between current symptoms and an 
in-service stressor; and credible 
supporting evidence that the claimed in-
service stressor occurred.  

38 C.F.R. § 3.304(f) (2001). 

The veteran in this case served on active duty from April 
1972 to June 1977.  In written statements submitted since she 
filed her claim for PTSD and during outpatient treatment 
rendered since 1993, a VA mental disorders examination 
conducted in October 1995, and hearings held in May 1996 and 
April 1999, the veteran argued that she developed PTSD as a 
result of multiple stressors experienced during that time 
period.  These stressors include: (1) having experienced 
sexual and physical assault, including multiple rapes, sexual 
harassment and race discrimination; (2) having received 
threats to discourage the reporting of the assaults/rapes; 
(3) getting pregnant after one of the rapes; (4) being 
sexually and verbally abused by a physician during the 
pregnancy; (5) losing the baby; and (6) having to have sexual 
relations with her superior in order to obtain his permission 
to separate early from the service.  During an evaluation at 
a VA mental health clinic in December 1993, the veteran 
reported one stressor not related to personal assault:  
seeing "broken bodies" while serving in Vietnam for six 
months.   

Medical evidence dated after the veteran was discharged from 
service satisfies the first element of a PTSD claim under the 
former and revised criteria of 38 C.F.R. 
§ 3.304, because it shows that the veteran has been diagnosed 
with PTSD.  This evidence, which includes VA and private 
outpatient treatment records and reports of hospitalizations 
and evaluations, VA examination reports, and information from 
SSA, also shows that the veteran has been diagnosed with 
other psychiatric disorders.  This evidence specifically 
reflects that the veteran first sought treatment for 
psychiatric complaints in 1993, and was diagnosed with PTSD 
the same year, by a social worker during an outpatient visit 
at a VA mental health clinic.  Since that time, the veteran 
has continued to receive outpatient treatment and has been 
hospitalized for multiple psychiatric disorders, including 
PTSD, and has been found by SSA to be disabled, in part, as a 
result of PTSD.   

A VA social worker who began evaluating the veteran in 1993, 
VA psychologists, a VA psychiatrist and a VA physician's 
assistant who began evaluating the veteran in 1994, and a 
private licensed psychologist who evaluated the veteran in 
May 2000 have attributed the veteran's PTSD to in-service 
rapes, sexual abuse and sexual harassment reportedly 
experienced in service.  This evidence thus satisfies another 
one of the three criteria of 38 C.F.R. § 3.304(f), by 
establishing a link between current PTSD symptoms and a 
claimed in-service stressor.  Having submitted a diagnosis of 
PTSD and medical evidence linking PTSD to claimed in-service 
stressors, the Board must now determine whether the record 
contains credible supporting evidence that one or more of 
those stressors actually occurred.  

The Court has held that, in adjudicating a claim for PTSD, 
the evidence necessary to establish the occurrence of a 
stressor during service varies depending on whether the 
veteran was "engaged in combat with the enemy."  Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993).  If it is shown through 
military citation or other appropriate evidence that a 
veteran engaged in combat with the enemy, and the claimed 
stressors are related to combat, the veteran's lay testimony 
regarding the reported stressors must be accepted as 
conclusive evidence of their actual occurrence, provided the 
testimony is found to be satisfactory, e.g., credible and 
"consistent with the circumstances, conditions, or hardships 
of such service."  In such cases, no further developmental or 
corroborative evidence is necessary.  38 U.S.C.A. § 1154(b) 
(West 1991); 38 C.F.R. § 3.304(d) (2000).  In determining 
whether the veteran participated in combat, the veteran's 
oral and written testimony will be weighed together with the 
other evidence of record.  Cohen v. Brown, 10 Vet. App. 128, 
146 (1997).  

In a precedent opinion, VA's General Counsel held that the 
ordinary meaning of the phrase "engaged in combat with the 
enemy," as used in 38 U.S.C.A. § 1154(b), requires that a 
veteran "have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality."  VAOPGCPREC 12-99, 65 Fed. Reg. 6256-6258 
(2000).  The General Counsel also indicated that the 
determination of whether a veteran engaged in combat with the 
enemy necessarily must be made on a case-by-case basis, and 
that absence from a veteran's service records of any ordinary 
indicators of combat service may, in appropriate cases, 
support a reasonable inference that the veteran did not 
engage in combat; such absence may properly be considered 
"negative evidence" even though it does not affirmatively 
show that the veteran did not engage in combat.  Id.  

In this case, the veteran has not claimed that she engaged in 
combat with the enemy and her service personnel records 
reflect no participation in combat.  Rather, they show that 
she served for approximately five years, from April 1972 to 
June 1977, including in Germany and Okinawa, Japan, that her 
primary and secondary military occupational specialties were 
stock control and account specialist and supplyman, and that 
she received no commendations or awards, such as the Combat 
Infantryman Badge, Purple Heart, or similar citation, 
typically awarded primarily or exclusively for circumstances 
relating to combat.  See VAOPGCPREC 12-99. 

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or that the claimed 
stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  In such cases, the 
record must contain service records or other corroborative 
evidence that substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

In Doran v. Brown, 6 Vet. App. 283, 290-91 (1994), the Court 
stated that "the absence of corroboration in the service 
records, when there is nothing in the available records that 
is inconsistent with other evidence, does not relieve the BVA 
of its obligations to assess the credibility and probative 
value of the other evidence."  In the three previously noted 
cases, the Court cited a provision of the VA ADJUDICATION 
PROCEDURE MANUAL M21-1 (MANUAL 21-1), which has now been 
revised as to "Evidence of Stressors in Service" to read, 
in part, ... "[C]orroborating evidence of a stressor is not 
restricted to service records, but may be obtained from other 
sources."  Since the MANUAL 21-1 October 1995 revision, the 
Court has held that the requirement in 38 C.F.R. § 3.304(f) 
for "credible supporting evidence " means that the 
"appellant's testimony, by itself, cannot establish the 
occurrence of a noncombat stressor."  See Moreau v. Brown, 9 
Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166  (1996).

With regard to PTSD claims based on in-service 
assault: 

[E]vidence from sources other than the 
veteran's service records may corroborate 
the veteran's account of the stressor 
incident.  Examples of such evidence 
include, but are not limited to: records 
from law enforcement authorities, rape 
crisis centers, mental health counseling 
centers, hospitals or physicians; 
pregnancy tests or tests for sexually 
transmitted diseases; and statements from 
family members, roommates, fellow service 
members, or clergy.  Evidence of behavior 
changes following the claimed assault is 
one type of relevant evidence that may be 
found in these sources.  Examples of 
behavior changes that may constitute 
credible evidence of a stressor include, 
but are not limited to: a request for a 
transfer to another military duty 
assignment; deterioration in work 
performance; substance abuse; episodes of 
depression, panic attacks, or anxiety 
without an identifiable cause; or 
unexplained economic or social behavior 
changes.  VA will not deny a PTSD claim 
that is based on in-service personal 
assault without first advising the 
claimant that evidence from sources other 
than the veteran's service records or 
evidence of behavior changes may 
constitute credible supporting evidence 
of the stressor and allowing him or her 
the opportunity to furnish this type of 
evidence or advise VA of potential 
sources of such evidence.  VA may submit 
any evidence that it receives to an 
appropriate medical or mental health 
professional for an opinion as to whether 
it indicates that a personal assault 
occurred.

67 Fed. Reg. 10,330-10,332 (Mar. 7, 2002) (to be codified as 
amended at 38 C.F.R. § 3.304(f)).

The Board initially notes that in the absence of 
corroboration in the veteran's service records and when there 
is nothing in the available records that is inconsistent with 
other evidence, the Board must assess the credibility and 
probative value of the other evidence.  However, in this 
case, there is an absence of corroboration in the veteran's 
service records and there are several inconsistencies in the 
other evidence.  The Board notes further that since the 
veteran first claimed that she experienced personal assault 
in service, she has repeatedly and significantly varied the 
description of the alleged traumatic incidents.  See Cohen v. 
Brown, 10 Vet. App. 128, 146 (1997).  

For instance, the veteran first described some of the in-
service stressors in early December 1993, during an 
outpatient visit at a VA mental health clinic.  During this 
visit, she indicated that, in service, she experienced sexual 
and verbal abuse and sexual harassment by various individuals 
who outranked the veteran, including an overseas Army doctor 
and other military and VA doctors.  She also indicated that 
she never reported the incidents because she feared reprisal 
and not being believed. She did not mention specifically that 
she had been raped.  During a subsequent visit with the same 
social worker later that month and in a VA Form 21-4138 
(Statement in Support of Claim) received in February 1995, 
however, the veteran again reported having been sexually 
assaulted, but this time, she indicated that it was at the 
hand of one military physician (an obstetrician) during an 
examination.  In the written statement received in February 
1995, she also indicated that this examination occurred in 
1975, after she was raped in her barracks at Fort McLellan by 
another individual and became pregnant, and that she was not 
able to report this rape because the "one who raped [her]" 
threatened her life.  Subsequently, she reported additional 
rapes, earlier dates, different locations, and different 
reasons for which she did not report the incidents, described 
the attackers differently, and occasionally, identified pre-
service and post-service, rather than in-service, personal 
assaults.    

During a VA psychological evaluation in November 1994, the 
veteran reported only one in-service incident: being forced 
to have sexual relations with her commanding officer, a 
colonel, in exchange for an honorable discharge.  At an 
October 1995 VA examination, she reported that a sergeant, 
who was her commanding officer in Japan, told her he would 
let her out of service if she would have sex with her; 
however, she stated that instead she had her grandmother get 
in touch with the Red Cross saying that she was ill and 
needed to be home, and that as a result of this action that 
she was released from service.

During outpatient treatment at a VA mental health clinic in 
May 1995, the veteran reported that she told her commanding 
officer about the doctor who was sexually abusive, but the 
officer told the veteran to keep seeing the same doctor 
during her pregnancy.  

During a VA mental disorders examination in October 1995, the 
veteran reported, in part, that she was raped once in her 
barracks, and sexually assaulted by an Army gynecologist.  
She also indicated that she did not report the rape because 
another girl who had previously reported a rape had been 
discharged two days later.  

At a hearing held in May 1996, she reported that, during 
basic training in 1972, she was raped in her barracks on nine 
occasions by white men.  She allegedly did not report the 
incident to military authorities because of the potential for 
discrimination since she was a black woman.  She did 
reportedly, however, tell her grandmother, who is now 
deceased, and a priest.   

During a private psychiatric evaluation in February 1996, the 
veteran reported that she had flashbacks from her time in the 
military, but did not indicate that she was sexually 
assaulted during that time frame.  Instead, she reported 
sexual abuse during childhood by two uncles and men her 
mother brought home.  

During a VA outpatient visit in January 1998, the veteran 
reported that she was raped by a noncommissioned officer and 
did not report the rape because another victim of the same 
attacker, the veteran's friend, had done so and was killed.  

During the April 1999 videoconference hearing before the 
undersigned, the veteran again reported sexual abuse by an 
Army doctor and her commanding officer.  More importantly, 
she also testified that, in 1972, she was raped three of four 
times during basic training and another time in her barracks 
at Fort McCullough.  She also testified that the rapists 
threatened her with harassment and/or death if she reported 
the incidents, and that, although she did so to Captain 
[redacted] and Sergeant [redacted] in 1975, she never received a 
response.  She indicated that she also told her grandmother 
about the incidents and a chaplain in Germany, where she was 
transferred after the rapes occurred.  

During a private initial rehabilitation evaluation and 
employability assessment in May 2000, the veteran reported 
only two in-service incidents of molestation, one that 
occurred in May 1992 and another that occurred in 1975.

The veteran has made other statements that reflect 
inconsistencies in the reporting of the events she has 
described.  For instance, at a videoconference hearing held 
before the undersigned Board Member in April 1999, the 
veteran testified that she had help recalling the traumatic 
in-service incidents when she underwent hypnosis in 1986, at 
the VA Medical Center in Battle Creek, Michigan.  However, 
the RO later secured records of the veteran's treatment at 
that facility and those records do not show that the hypnosis 
actually occurred.  In addition, during an evaluation at a VA 
mental health clinic in December 1993, the veteran reported 
that she was mistakenly sent to Vietnam, served six months 
there as a nurse, during which time she saw many broken 
bodies, and was considered to have gone AWOL until the 
mistake was discovered.  To the contrary, during a VA 
psychological assessment in November 1994, she reported that 
she served on active duty in the United States, Germany and 
Japan.  The veteran's service personnel records confirm that 
the veteran served in Germany and Japan, but not in Vietnam.

The Board has also assessed the veteran's credibility in 
other reported incidences. Since service, the veteran has 
repeatedly asserted that she reported some of these traumatic 
in-service incidents to other individuals, including Captain 
[redacted] (in 1975), Sergeant [redacted], a priest and a chaplain, has 
identified one of her in-service gynecologists as Dr. Wood, 
and has indicated that she knew of another servicewoman who 
had been raped and either discouraged from reporting the 
rape, or discharged or killed after reporting the rape.  
However, when the RO requested the veteran to provide the 
complete names of these individuals so that they could be 
contacted to support the veteran's claim by verifying the 
incidents and the RO could verify the early discharge or 
death of the other rape victim, the veteran did not respond 
with the requested information.  

In any event, there is no evidence of record corroborating 
that the alleged stressors occurred.  First, in letters 
received in June 2000 and December 2000, personnel from 
USASCRUR and the U.S. Army Crime Records Center indicated 
that there were no records of the alleged traumatic 
incidents.  Second, although the veteran has indicated that 
she reported some of the incidents to two fellow 
servicewomen, a chaplain and a priest, because the veteran 
did not identify these individuals to the extent necessary to 
verify the incidents, VA could not secure statements from 
these individuals.  VA also did not secure records from law 
enforcement authorities and/or rape crisis centers, but given 
that the veteran allegedly never reported the traumatic 
incidents to anyone other than those individuals that were 
previously mentioned, there are likely no such records in 
existence.  Third, the veteran's service medical and 
personnel records reflect no evidence of behavior changes 
following the veteran's claimed assaults.  In fact, these 
records show that, with the exception of one Article 15 she 
received in 1973 for wrongfully and unlawfully making under 
oath a false statement, and one in 1975 for being 
disrespectful toward a superior noncommissioned officer, the 
veteran consistently performed her duties in a satisfactory 
manner and received letters of commendation based on that 
performance.  She was seen once for depression, but was noted 
to be pregnant at that time.  She was also seen for pregnancy 
and at time, suspicion of being pregnant, but was also 
married and did not indicate that her spouse was not the 
father.  She was also seen on numerous occasions for female 
related problems, but with identifiable causes.  Records 
indicate that the veteran was released from active duty 
because she was pregnant and unable to perform her duties as 
assigned. 

While the claims file contains medical reports describing 
some of the stressors, the descriptions recorded therein 
represent the veteran's reported histories of the incidents 
and as noted above, are not corroborated by other evidence of 
record.  Although medical professionals recorded these 
histories, they made no reference to any credible supporting 
evidence that the events as described by the veteran actually 
occurred.  As noted above, the veteran's statements alone 
cannot establish the occurrence of a noncombat stressor.  In 
January 1998, a VA social worker linked the veteran's PTSD 
symptoms to in-service sexual abuse and harassment, but she 
did not confirm that the abuse and harassment occurred.  
Rather, she merely indicated that the veteran had reported 
these events repeatedly, including to several clinicians.  
Due to the fact that the veteran did not respond to the RO's 
multiple requests for additional specific evidence 
corroborating the occurrence of the alleged stressors, the 
Board was not able to refer such evidence to an appropriate 
medical or mental health professional so that he or she could 
render such an opinion pursuant to 67 Fed. Reg. 10,330-10,332 
(Mar. 7, 2002) (to be codified as amended at 38 C.F.R. § 
3.304(f)).  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991) (holding that it is not an impossible or onerous task 
for appellants who claim entitlement to service connection 
for PTSD to supply the names, dates and places of events 
claimed to support a PTSD stressor).  Based on the foregoing, 
the Board finds that with application of the relevant legal 
criteria, the record as shown includes no verified stressor 
upon which the Board may rely to grant the veteran's claim.

Inasmuch as the veteran has not submitted evidence showing 
that she engaged in combat and her PTSD symptoms have not 
been attributed to a verified in-service stressor, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim for entitlement to service connection for 
PTSD.  Accordingly, service connection for PTSD must be 
denied.  In reaching this decision, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application. 


ORDER

Service connection for PTSD is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

